                                                                      cv RK's OFFICE U.S.DIST.Cœ R'
                                                                                                  r
                                                                             AT ROANOKE,VA
                                                                                   FILED

                    IN TH E IJN ITE D STATE S D ISTRICT COU RT
                                                                             FE2 2 62222
                   FO R TH E W E STERN D ISTRICT O F W RGIN IA JULK C.DUDLEM C RK
                                                               BK
                                  R OAN O KE D IW SIO N           D       L K

D RUM M O N D CO AL SALE S,IN C.;

      Plaintiff,                                CivilAction N o.7:16-cv-00489

V.
                                                By:M ichaelF.U rbansld
N O RFOLK SO UT H ERN R M LW AY                 ChiefUnited StatesJudge
CO M PAN Y,

      D efendant.

                            M EM O RAN D U M O PIN IO N

      This m atter is before the courton defendantN orfolk Southern Railw ay Com pany's

motion forjudgmentasamatterof1aw or,alteznadvely,fota new tdal,ECF No.343,and
plainéffDlnlmmondCoalSales,Inct'smotion fotenttyofjudgment,ECF No.342.A headng
washeldon thesemotionsonlanuac 30,2020.Fptthereasonssetfozthherein,thecourtwill
DEN Y Norfolk Southern'smotion forjudgmentasa matter oflaw ora new trialand
GRANT in pattand DEN Y in pattDtummond'smoéon fozentryofjudgment.


      On January 20,2006,Nozfolk Southern and Drummond enteted into a conttact
(::(2-93377)forthetransportaéonofcoalandcoalproductsfrom theShipyardltiverTerminal
(C%RT')in Charleston,SouthCarolinato 23coal-flredpowezplants(theffDestinatbns')in
the southeastezn United States.C-9337wasamended on January 12,2010.Article 13 ofC-
9337 provides forbase ttansportation ratesforeach netton ofcoalslnipped by D rtzm m ond

fzom SRT on N orfolk Southern raillinesto the 23 D esdnadons.These zates,based on the

specifcD esdnation and sllipm entcharacteristics,are setfort.
                                                            h in detailin AppendicesA-H of
thepardes'contract.Plzrsuantto C-9337,D tnlm mond isz'
                                                     equired to ship am itnim llm volllm e

ofcoaleach yearofthe contractterm from SRT to one orm ore ofthe 23 D esdnaéonson

N orfolk Southern'sraillines,using eitherC-9337 orany thitd-pat'ty contract.Ifitfailsto ship

the guaranteed volum e in any given yeaz,D rum m ond m ustpay N ozfolk Southern a shoztfall

fee.From 2010 - 2014,D nlm m ond clid not ship any coalunder C-9337 and paid N ozfolk

Southern the zequited shottfall fees.Fot 2015 and 2016, D mzm m ond nodhed N otfolk

Southern itwould notslzip any coalunder C-9337,butD rum m ond did notpay the shottfall

feesfozthoseyears.

       OnJanuary29,2016,Drummond flled theinstantcaseagainstNorfolk Southern.On
M arch 17,2017,D mlm m ond ftled an am ended com plaint,alleging that N ozfolk Southern

bzeacheditscontractwithDmlmmond.lFollowingasix-dayjutytdalfzom Septembez9,2019
to Septembez17,2019 beforethiscout'tin Roanoke,Vitginia,thejuryreturned averdict
fmdingthat(i)NorfolkSouthernacdvelywotkedtopreventDrummondfrom shippingcoal
usingtheratessetfort.hinthecontractand@ suchconductconsdtm edamatezialbreachof
the conttact,either expressly or under the implied covenantofgood faith and fair dealing,

with thebreach fltstoccurripg onluly 1,2010.ECF No.320.
       Thezeafter,brummond filed itsmqtion ptusuantto Fed.R.Civ.P.58,seeking entty

ofjudgmentwhich(i)statesthatDrummondisexcusedfrpm payinganyfurthezshortfallfees
underthe contract;@ ordezsNorfolk Southern to pay Drumm ond $49,239,107.03,which


1W hiletheamendedcomplaintconte edsix separatecounts,onluly17,2018thecourtgrm tedslnmmary
judgmentin favorofNorfolkSouthernwithrespecttoCountsTwo,TH ee,Four,andFive.ECF No.175.
CountOne,seeking declaratoryreliefexcusing perform m ceduetoN orfolk Southern'sbreach,and Count
Six,seelcingrescission,modification,orrefotmation,weretheonlytwocountsthatremaved attrial.

                                                2
representstheamountofshortfallfeespaidbyDnzmmondsinceluly1,2010($35,221,818.90),
and an award of 6% ptejudgmentintereston those payments($14,017,288.13)9and (iii)
providesthatpost-judgmentinterestwillaccrue on the entire amountowed by Norfolk
Southern.zMeanwhile,Norfolk Southezn fzed itsmodon forjudgmentasamatterof1aw
pursuanttoFed.R.Civ.P.50>)oz,alteznadvely,anew tzialpuzsuanttoFed.R.Civ.P.59.
Thecouttwilladdtessthemodon fotjudgmentasamattetof1aw oznew trialfttst.
                                               II.

       NorfolkSouthernrequeststhatthecourtreversethejury'sverdictandenterjudgment
asam atterof1aw in favozofthe defendant.In the alternadve,N orfolk Southern seeksanew

ttialbased on errozscom m itted during the tdal.The courtwitladdtesseach requestin tatn.

   A.JudgmentasaMatterofLaw
       Fed.R.Civ.P.50(a)(1)authorizesacoutttograntapattyjudgmentasamatterof1aw
wherethereisffno legally suffkientevidentiarybasisforateasonablejuryto find';forthe
opposing party on an issue.3tfln ordetto ptevailon aRule50$)modon,thecourtmust
deternainewithoutw eighing the evidence orconsidering the credibility ofthewitnesses,that

substantialevidencedoesnotsupportthejuc'sfinclings.''Bonnerv.Dawson,404F.3d290,
295 (4thCit.2005).4In determiningwhetherto gzantamoéon forjudgmentasamattetof
law,frthe coutt'ssole dutyisto exanainethe sufficiency ofthe evidence tendezed by the party



2In thealternadve,Dmmmondseeks$45,162,638.80,wllichrepresentstheproratedamountofshortfallfees
paid byDmmmondsirlceluly1,2010,given thatsomeofthe2010shortfallfeeswereforaperiodbeforellzly
1,2010.
3ItisuncontestedthatN otfolk Southern moved forjudgmentasamatterof1aw ptusuantto Fed.R.Civ.P.
50(a)dutingtrialandthenreneweditsmodonpursuanttoFed.R,Civ.P.509$.
4Thecourthasom ited internalquotadon m arks,alteradons,and citadonshereand throughoutfhisopinion,
unlessotherwisenoted.

                                               3
opposing the modon. If the evidence is sufûcient, the judge should not direct the
verclict.''Ellisv.lnt'lPlatex Inc.,745 F.2d 292, 298 (4th          1984). In considering
aRule50$)motion,(<acolzttmustexaminetheevidenceirlthelightmostfavorableto the
non-moving partp''Bzownv.CSX Tzans .Inc.,18F.3d245,248(4t.hCir.199$9see also
Bonner,404F.3d at295(<rA courtshouldonlygrantsuch amotionifitdetezminesthatthe
only conclusion a reasonable trier of fact could cltaw from the evidence is in favor of the

movingpatty.'').
       Ftzrther,inconsideringaRule50$)moéon,itisthedutyofthecourtffto determine
whetherajtzryverdictcanbesustainedg)onanyreasonabletheory''AtlasFoodS s.& Setvs.
Inc.v CraneNat.Vendors,Inc.,99F.3d 587,599 (4th Cit.1996)(ciéngm chardsonv-suzuld
MotorCo.,868E2d1226,1246 (
                         .Fed.Cit.1989).rjAnditmust,therefote,hatmortizeseemingly
inconsistentverdictsifthereisany reasonablèway to do so.''Id.(cidng Gallickv Baltimore
& 0.R.Co.,372U.S.108,119(1963)).
       NozfolkSouthetn makestwo atgumentsin supportofitsmoéon fozjudgmentasa
matteroflaw.First,NorfolkSouthernarguesthatthejuryverdicthnclingabteachofcontract
was not supported by the weight of the evidence.Second,N orfolk Southern assetts that

D nzm m ond's clnim swere untim ely,and the case should have been dism issed based on the

statute oflim itaéons.

              Sufficienc ofthe Evidence

       NorfollqSouthezn arguesthattherewasinsufhcientevidenceforthejuly to return the
vetdictthatN orfolk Southezn bzeached C-9337.Attrial,D m m m ond pzesented tlueepossible

legaltheoriesofbreach:(i)an expressmaterialbreachofconttact,$)theprevendon docttine,

                                            4
and @)abzeach oftheimplieddutyofgoodfaith and fairdeaM g.Attheconclusionofthe
ttial,thecouttinsttuctedthejuryon thesethzeetypesofbzeach:
            M aterialBreach,Instnzcéon no.17:.*h m aterialbreach isafailute
            to do som ething tlaatis so fundam entalto the conttactthatthe
            failute to perform thatobligadon defeatsan essendalpurpose of
            theconttact.A pattywho dom mitsam aterialbreach ofaconttact
            is not endtled to enfozce the contzact,and the othez party is
            excused from perfotvning lliscontracm alobligaéons.''ECF N o.
            320,at20.

         2. Ptevendon,Instruction nos.18 and 19::<A patty who prevents
            the otherparty from perfotm ing hisobligation undeta contract
            hasbreached theconttact,''and tfgtlhepattyclaiming thatitwas
            prevented from perform ing undera contractm ustestablish that
            such ptevention caused itnotto perform .''12.
                                                        .at21-22.
                                                              .




            D utyofG ood Faith and Fai.
                                      rD ealing,Insttucdon no.20:<:8 0:1:
            pattiesto acontracthave adutyofgood faith and faitdealing to
            actasthey promised.Suci adutyofgood faith and faitdealing
            isim plied in every conttact.Each contracdng partyisendtled to
            assum e thatthe other patty intends to perform the contractin
            good faith.Butthe duty ofgood faith and fai. rdealing doesnot
            add any dudes to the contractnotalzeady contained within the
            term s ofthe conttact,nor doesitchange orsubtractany dudes
            from the conttact. It is sim ply a duty to act in good fait.h
            accotding to the tetm softheconttact.''J.
                                                    1L at23.
                                                          .




Followingdelibetadons,thejuryzeturnedthevezdictform,tejroducedinzelevantpatt:
                     R RDIW E01tM - SPECIAL INTIRROGATORIZS
           1. DidNorfolkSoutbernacthrelywork to preventDmmmond from shipping coalusing
             tlw ratessctforthifsC-9337?
                                  bzr v
                                       es                -        xo
              Ifyouans-
                      wcred'IYeS''toQuesdon1,procccdtoQucstion1(g).lfyou
              answered O lo''toQutvtion lsproceedto Questlon2+
                    lfso,didsuc.
                               hconductconsdœteubreach of.Azdcle13ofcontmctC-9337,
                   citherexpresslyorundcrtbeimpllcdcovcnantofgondfaith andfe degling?
                                  ïZ Y%                           No
       4. Fta cnybmgch you bavefound,(lid'tt,eitherlndividue yorhzcombinctlbn vit.
                                                                                 h any

           otiwrbreiches,mâterixlly brc'
                                       ach tbeçon> ctC-9337 such thatDkmnmond did not
           reccîve dw bcncfltoficsbttqaln?
                                  NV Yes               '      No
           Tfyou n'tuwered ttYcs''yoQueeEon4,proceedtoQuestlon5.Ifyoupmmwered
           G o''to Questlpn4fètop yourdellb.eratiomsnowysigp anlldatethlsform,and
           reîum ltto thecpurtroom .

        5. W hcn did them atcrittlbreàch Ftrstoccur?
                                    '-   -
                                      zoàx t$'
                                             i'''
                                                /
                                                'ûtt)

ECF N o.319.

      N orfolk Southern assettsthatbecauseD rlm m ond failed to presentsufficientevidence

forallthreeofthesetheories,thejuryverdictshouldbereversed,and judgmentshould be
entered in favor of the defendant.N orfolk Southern prim arily zelies on its atgum entthat

D tqzm m ond failed to proveabteach ofcontractunderthepzevenéon theory,asatdculated by

Rastek Constt.& D ev.Co .v.Gen.Land Com m ercialRealEstate Co. LLC,294 Va.416,

426,806S.E.2d740,745(2017)(<Theprevenéondoctrineisthewell-recognizedprincipleof
contractlaw thatifoneparty to aconttacthinders,pzeventsorm akesim possibleperfotm ance

bytheothetparty,thelatter'sfailuteto perfozm willbeexcused.').However,when assessing
aRule50@)modon,itisthedutyofthecourtçftodete= inewhetherajtzryverdictcanbe
sustained ()on anyreasonabletheorp''AtlasFood,99F.3dat599.Ifthejuryverdictcan be
supported byanytheory,then itissufûcientto defeatajudgementasamattezoflaw.Jaffke
v.Dunham,352U.S.280,281(1957)(<A successfulpattyintheDistdctCourtmaysustain
itsjudgmenton anygzoundthatfmdssupportin therecord.7).


                                                  6
       Thecourtfindsthatthejuryhad sufficientevidenceto find amatezialbzeach ofC-
9337.In compledng the vezdictform,the jury found thatNorfolk Southern materially
breached an essendalpartofthe conttact.SeeA a GiIJ& D uffus Inc.v.Benson,920 F.2d

1173,1176 (4t.h Cir.1990)rtW hethera breach ismaterialisa queséon offact.').Under
Vitgirlia law,ffgaqmaterialbreach isa failuze to do something thatisso fundamentalto the
contract that the failure to perform that obligatbn defeats an essendal pulpose of the
                                                           '
               .
conttact.''Vir 'aElec.& PowezCo.v.Bzansen Enet Inc.,850F.3d 645,655 (4th Cir.
2017)(citing Horton v.Horton,254 Va.111,114-15,487 S.E.2d 200,203-204 (1997)).
Flzrther,TTgajpartywho com mitsthe ftrstbreach ofcontract,ifmaterial,isnotendtled to
enforcethecontractand thezebyexcusesthenonbreachingpattyfrom performance.''J-IL

       Attdal,lmpleevidencewaspzesentedforthejurytoconcludethatNorfolkSouthern
m aterially bteached (2-9337.The evidence showed that (2-9337 was a unique contractm ade

availableto D m m m ond and thatthe ratesin A tdcle 13 wete the ptim arybenehtD m m m ond

detived ftom C-9337.Because N otfok Southetn enteted into thitd-patty conttactswith the

utiliées,proviclingfozpenaltiesifthoseconttactswerenotused,areasonablejurycoulddecide
thatsuch acdon wasabreach thatisso,ftm dam entalto the conttactthatitdefeatsan essendal

ptupose of the contract - nam ely,D rum m ond's ability to use the contzacted-for rates.

Therefote,considering the ttialevidencein thelightm ostfavotableto D rllm m ond,the coutt

fndsthattherewassuficientevidence to sustain the jury'sfinding thatNozfolk Southetn
m aterially bteached the (2-9337 contract.s



5Becausethecourtfindsthattherewassufficientevidenceforthejurytorettzrn theverdictlindingamaterial
breach,itneednotexamineiftherewassufficienteviàencewith respectto theimplied dutyofgood faith and
fairdealingortheprevendon doctrine.See.e.g.,laflke,352U.S.at2819AtlasFood,99F.3dat599.
                                               7
      1t.    Stam teofLim itatbns

      Virginia 1aw im posesa hve-yearstam te oflim itadonsfor cbim son aw ritten contract.

Va.CodeAnn.j 8.01-246.fT(A cause ofacdon forbreach ofcontractaccruesand the
lim itadon period com m encesto rtzn from thedateofthealleged breach.''A rrin ton v.Peo les

Sec.LifeIns.Co.,250Va.52,55,458S.E.2d289,291(1995).AccozdingtoNozfolkSouthezn,
becausethejuryfolmdthatthebreachoccurtedonltzly1,2010,an;Drummonddidnotflle
thissuitunlilJanuaty2016,Dfnlmmond'ssuitwasuntimelyandjudgmentasamatteroflaw
should beentezed in favorofthedefendant.N orfolk Southezn fattherassertsthatany bzeach

ofC-9337 operatesasaconénuousbreach and thelim itationspedod ffbeginsto rtm from the

date ofthew zongfulact.''A m .Ph sical'Fhera A ss'n v.Fed'n ofState BoardsofPh sical

Thera ,271Va.481,484,628S.E.2d928,929(2006).
      N orfolk Southern's argum ent misses the m ark.Under V itgml
                                                                ' 'a law,the continuing

breach theory applieswhere ffthe wrongftzlact.isofa pezm anentnatate and ...producesall

the dsm age which can everresultfrom it.''H am ton Roads Sanitation Dist.v.M cD onnell,

234 Va.235,239,360 S.E.2d 841,843 (1987)9see also KancorAmericas,lnc.v.ATC
In tedients lnc.,No.15-cv-589,2016W L 740061,at*5(E.D.Va.Feb.25,2016).However,
tTifthewrongfulactsatenotcontinuousand occutonly atintew als,each occurrenceinflictsa

new itjuryand givesriseto anew andsepazatecauseofacéon.''ld.;seealsoAm.Ph sical
Therapy A ss'n,271 Va.at484,682 S.E.2d at929.

      The couztfindsthatthe breach of(2-9337 wasnotcontinuous,butratherhappened at

discteteintervals- specihcally,each timetheshortfallfeescamedue.W hilethejuryfoundthe
Srstbteach oftheconttactocctured onltzly 1,2010,each subsequentduedateunderC-9337

                                            8
constitazted a sepaêate and disdnctoccuzzence thatgavezise to sepazate cbim s.See H am ton

RoadsSarzitadonDist.,234Va.at239,360S.E.2dat843Soldingthatthecontinllingbreach
theoryisinapplicable and prematarein circllmstanceswhere hlrm can stilloccur);seealso
Am.Inn,L.P.v.W olf,28F.App'x316,320-21 (4t.h Cit.2002)(findingthatVirginiafollows
the rule thatfoz clnim s based on an installm entcontact,a cause ofaction accrtzes,and the

statuteoflimitadonsbeginstonzn,when eachinstallmentbecomesdue).Theevidenceshows
thatthe contractcam e due in February ofeach yeazand thefttstbreach,onJuly 1,2010,did
                                                        .




not cause allofthe dam age possible under the conttact.To the conttaty,D mxm m ond only

idenéfies$5,996,370.90inshortfallfeespaid fot2010,withanadditional$7- 7.5millionbeing

paid annuallyin thesubsequentyears.Pl.'sBr.Supp.J.,ECF No.342,at8.
       Notwithstandingthejury'sfindingthatluly1,2010wasthedateoftheoriginalbreach,
the evidence atttialshowed thatN otfolk Southezn breached the contractm uléple tim es.In

other words,the courtSndsthatthete was a ser
                                          ,
                                            iesofcliscrete,independentbreaches ofC-

9337,wit.h each breach giving rise to a new and separate cause ofaction.SeeM erch.Realty,

Inc.v.Ham ton RoadsM            t.Assocs.Inc.,95Va.Cir.507 (2017)(citing Ham tonRoads
Sanitadon Dist.,234 Va.at239,360 S.E.2d at843).Each HmeDrllmmond wasrequized to
pay the shortfv fees, N orfolk Southern breached the conttact and the evidence at trial

established thatD m m m ond paid the shoztfallfeesin Febtazaty 2011,2012,2013,and 2014.

Accozdingly,N orfolk Southern bzeached theconttactwithin thehve-yeatstatuteoflim itadons

pedod and Drum m ond'sclnim swereHm ely f11ed.6



6BecauseDrummond soughta declaratory judgmentand notdamages,itisimmaterialifthe ftrstbreach
occurred outside ofthe ûve-year stam te oflimitadonsperiod becauseeach subsequentbreach gave rise to a
new cause ofaction upon wllich thesam ereliefcould begranted.
      Ftzrtherm oze,because the couztfnds thatD rum m ond's cbim s weze filed within the

appêopriate tim e lim it,the cotzrt need not address D fnam m ond's argum ent that N orfolk

Southern waived the stattzte oflim itadonsafflrm advedefense.

   b. M odon fora N ew Trial

       ffunlikeamodon madeundezRule50,amodonmadeunderRule59(a)pezmitsthe
Courtto weigh the evidence and to considerthe credibility ofwitnesses.''Bennetv.R & L  -




CarriersShared Servs.,LLC,744F.Supp.2d494,509(E.D.Va.2010)(cidngClinev.W al-
MartStores,Inc.,144F.3d 294,301(4th Cir.1998)).TheFourth Circlzithasidenéhed alist
ofgroundsforwllichacourtmayexerciseitsclisczeéontograntanew trial,includingf<(1)the
verdictisagainsttlaeclearweightoftheevidence,oz(2)isbasedupon evidencewhichisfalse,
or(3)willresultin anaiscatriageofjuséce,even though theremaybesubstandalevidence
which would preventthe direcdon ofaverdict.';AtlasFood,99 F.3d at594;Cline,144 F.3d

at301.

       N orfolltSouthern azguesthatitisentitled to anew trialpursuantto Fed.R.Civ.P.59

becauseofthteeerrorsthatsignihcantlyaffectedthejurfsverdict.First,NotfolkSouthezn
clnim sthe couttezred ita adm itting tlae testim ony ofV chaelSpnllivan because l'
                                                                                 tis testim ony

wasunreliable,speculative,and prejudicial.According to Norfolk Southern,Mr.Sullivan's
ffbasic m ath ettot- wltich i pped the resultofthe only detailed bid anàlysishe conducted -

show s thathe ctid notreliably apply any principles and m ethods to the facts ofthis case.''

Def.'sBr.Supp.J.,ECF No.358,at27.Second,NorfolkSouthezn aversthatthecourterred
in allowitag D rum m ond to rely on am endm entsto the C-9290 contract7because the pardes

had entered into a m um alrelease related to cettain railtranspottadon conttacts,including C-

9290.Ldaat28.Finally,N ozfolk Southezn cbimsthaithecourterzedwhenitfailed toinclude

a causadon queséon in theverdictform becauseD rum m ond m ustshow but-foêcausatbn to

m eettheprevendon doctrine'sthreshold underRastek.8

       D mlm m ond atguesthateach ofN orfolk Southern'sRule 59 atgum entsarem eritless.

The courtagrees.The courtreafftrm sits oralruling from N ovem ber 13,2018,Ending that

M r.Sullivan was qualified to tesdfy as an expertin thiscase tm der Fed.R.Evid.702.H r'g

M ins.,ECF N o.191.The couttrelies on its finding thatM r.S'lllivan has over 25 years of

expetiencein the railindustry and hasnegodated over50 railcontractsforthe tzansportadon

ofcoalto powerplantsin the southeastern United States.M z.Sllllivan also dem onstrated that

he had personalknowledge oftypicalprovisions in l:ailttanspottaéon conttacts.W hile M t.

S'pllivan's testim ony was shown to be flawed by N orfollt Southern's effecdve cross-

exaininadon,thisclid notaltez M .
                                t.Sullivan'sreliability oradnnissibl
                                                                   'lity asan expert- rather,


7TheC-9290 contractwasarat
                         'ltransportadon contractbetween N orfolk Southern and Dm mm ond,originally
enteted into onJuly 1,2009.To resolve an earlierlit'
                                                   tgadon in 2009,the partiesentered into asettlement
as eem entand executed a m ut'ualrelease,where D tnlmm ond zeleased N orfolk Southerzz'Tfzom al1 clqims,
demands,debts,causesofacdon,oroblkadonsofanylrindwhatsoever,knownotunknown,arisingoraccraing
from thebegm' ning oftim e to the Effecdve D ate oftllism um alrelease,and arising outofthe form adon or
perform ance oftheContract,including butnotlimited to allcbim s,defensesoravoidancesmadeorasserted
in theAcdon,and allcbim s,defenses oravoidances thatcolzld have been made orasserted itztheA cdon.''
ECFNo.249(Ex.B).
8Inordertoprovebreachofcontractundertheprevendondoctrine,apartymustsadsfytwoprongs:(i)but-
forcausationand @ awrongfulact.First,anaggrievedpartymustsadsfytheffthreshold,but-forcausadon
requirem ent,''establishing that the aggrieved patty's performance ffwould have occurred except for the
pzevendon orhinclrance.''Rastek 294 Va.at429,806 S.E.2d at747.The prevendon docttine Rhas no
applicadon when the hindranceisdue to som e acdon offhe promisorwllich hewaspermitted to takeunder
either the express orim plied terms oftlle contract.''lé.
                                                        .Second,an aggrieved party m ustestablish thatthe
allegedprevendonwasduetoawrongfulact.Ld.
                                       x(<Toprotectthe.
                                                      concepmalboundariesoftheprevendon
doctrine from becom ing hopelessly indistinct Virgt
                                                  'ttt
                                                     'a 1aw has em phasized that the acts or om issions
consdtuting the alleged prevendon of the condition mustbe wrongful,and,accorclingly,in excess of the
promisor'slegalrights.').
thejuly waspzesentand observedMr.Sullivan'sperformancedtzringcross-examinadon and
any im pactofsuch perform ance wotlld weigh on llis credibility,notthe adm issibility oflnis

testim ony.

      W ith tespect to the am endm ents to C-9290,the couzt fm ds that the post-release

am endm entsweze properly adm itted asevidence duzing ttial.The couttreitetatesits findings

in itsmemorandum opinion from July 22,2019.M em.Op.,ECF No.267.Thecouttstated
that ffthe execudon .of subsequent lmenzments aftet the release date m odifying and/or
reim posing the voltzm e requirem ent and liquidated dam ages provision consétutes discrete

post-release conductfotwhich anew,albeitsubstandvely sim ilat,clnim potendally exists.In

short...thisisacasew heze alleged post-telease cllim sazose outofpostuelease conduct.It

isnotthe casethatthepost-zeleaseam eqdments...gresuzrectedjwaived clnim sso much as
they potenéally gave birt.
                         h to new ones.''Id.at46-47.The courtthus petm itted D mzm m ond

to Tfzely upon thepost-release am endm entsto C-9290 itlsuppoztofitsArticle 13 cllim under

C-9337,1:Id.at47,andnothinghaschanged thecolzrt'sopinion sincetheentryofthatopinion.

       Finally,thecourtfindsthattheverdictfozm wasnotetroneousand need notinclude a

specificcausatbnqueséonasNozfolkSouthetnasserts.Thecourtproperlyinstructedthejury
on causadon andthepreventiondocttine.Seelulylnsttucdons,ECF No.320,at21-22.W hile
theverdictform itselfdoesnotrestate the law on causadon,instlazction ntzm ber19 does.The

juryinstrucdonsand theverdictform mustberead together,and in tlziscase,they propezly
instructed thejuryon 130th causation and theprevenéon doctdne.SeeUnited Statesv.Be ,
414F.App'x570,573(4thCit.2011)rrWhenreviewingajuryverdictfozm,gtheappealscourtj
mustdeterminewhetherit,alongwith theinstrucdonsteadto thejury,asawholeadequately

                                            12
stated the applicable law.').Futthermore,even ifitweze ezroz,any such erroz wolzld be
hnt-mlessasthejuryfound
                      'amaterialbteachofcontractseparateandapaztfrom theprevenéon
theory.A ccordingly,the couttfindsno good cause to grantN orfolk Southern'sm oéon fora

new tdal,andthecouttwilldenyNotfolkSouthezn'smoéonfozentryofjudgmentasamatter
oflaw and m oéon fornew trial.

                                         111.

      Drummondseeksentryofafmaljudgmentwhich(i)statesthatDrummondisexcused
from any fllttherperformance orrequirementto pay shoztfallfeesunderC-9337;@ ordezs
NorfolkSoutherntopayDnammond
                           I
                             $49,239,107.03,or$45,162,638.809and@ )providesthat
post-judgmentinterestwillaccrueon theentiteamountowed byNorfolk Southern.Norfolk
Southern,on the other hand,atgues thatifa m atetialbreach occtured,D m m m ond m ay be

endtled to excusalfrom perform ance undet C-9337,but D mlm m ond is notenétled to the

drasécrem edy ofrescission.

      Fitst,Drummond seeksadeclatatoryjudgmentthatexcusesDrummond from futare
perfo= ance undez C-9337,inclucling the paym ent ofunpaid shortfallfees.U nder Virginia

law,frgilf the inidalbreach is m atedal,the other patty to the contract is excused from
pezfo= ing llis conttactualobligations.''H orton,254 Va.at116,487 S.E.2d at204.Because

thejuryfoundthatNorfolkSouthernmateriallybreachedtheconttact,Dtnlmmondisexcused
fzom futate perform ance under (2-9337.A ccordingly, the court w111 grant D mzm m ond's

m oéon in partasitrelatesto D m m m ond being excused from future perform ance underC-

9337,including theunpaid shortfallfeesfor2015 and 2016.




                                          13
      D tnlm m ond fuztherasksthe couttto rescind the conttactand putthe partiesback to
                  .




thestatusquo.Detet-miningifthecontractissubjecttorescission isaquesdon ffaddtessed to
                               5
                        .



thesounddiscretion ofthetzialcouzt.':Nealev.lones,232Va.203,207,349S.E.2d 116,119
(1986)9seealsoMillerv.Re nolds,216Va.852,856,223S.E.2d883,886(1976)(<fTheremedy
of zescission is equitable in natute and is a rem edy gtanted or denied within the sound

discredon ofthettialcoutt').Rescissionisffthehighestandmostdtastic''temedy,Schmidt
v.H ousehold Fin.Coz . ll,276*Va.108, 115,661 S.
                                               E.2d 834,837 (2008),becauseundet
Vitginia law,frgrlescission is the abrogadon orannlAlling ofa conttact...lfzescission is
granted,the contzactis tetvninated fozallpum oses,and thepatdes are restored to the status

quoante.''Devinev.Buki,289Va.162,176-77,767S.E.2d459,467(2015).
      O rdinatily?rescission isnotgzanted foza sim plebreach ofcontract.SeeN eale,232 Va.

at207(citingBollin v.lfin CoalTheatres,185Va.991,996,41S.E.2d59,62(1947)).Rathet,
tescission willbegranted onlywherethereisafailute ofconsideradon and such failure defeats

the purpose of the contzact.Bollin , 185 Va.at 997,41 S.E.2d at 62;see also Echard v.

W a oner,126Va.238,247,101S.E.245,243(1919)(grantingrescissionwhereapat'tyTffaile'
                                                                                 d
tosupplytheconsideradonwllichshewasboundtosupplf).Therequirementthatacontract
besuppotted by consideradon isgenerally satisfied even by aT<
                                                            veryslightadvantageto theone

patty ora ttifling inconvenienceto theothez.''Brewerv.F
                                                      'irstN at.Bank ofD anville,202 Va.

807,815,120S.E.2d 273,279 (1961)9seealso TTH Tax.Inc.v.Aime,744F.App'x 787,791
(4th Cir.2018),cert.denied.139 S.Ct.855,202 L.Ed.2d 583(2019) rYirgirliahaslong
follow ed the peppercozn theory of considetation, under w llich even the m ost picapm e

promisemay beenough to make an agzeementbindinp7).Fotexample,in R.K.Chevrolet.

                                           14
Inc.v.Ha den,253Va.50,54,480S.E.2d477,480(1997),theVizginiaSupzemeCotutfound
thatan em ployee switching from an at-willstat'usto having a contractfora two-year term ,

whezetheem ployercould notdischargehim exceptfotgood cause,consdm ted consideradon

becauseitwasa suffk ientadvantageto the em ployeeand an inconvenience to the em ployer.

       ln addidon to failtu:e ofconsideraéon,to rescind a contractunderVirginia law,there

m ustalso bea failureofperform ancethatisfftotalorsubstantial.''Sternheim erv.Sternheim er,

208Va.89,97,155S.E.2d41,47(1967)9seealsoRM A Lumber,Inc.v.PioneerMach.,LLC,
No.08-cv-00023,2009W L 4015928,at*9(W.D.Va.Nov.19,2009)(findingthatbecausethe
contractwaspatdally perform ed,thezewasnota failure sufficientto watranttescission under

Virginia Law)(citing Steelman v.Fitz erald,69 Va.Cir.393 (2005)(to juséfy rescission,
Tr
 npnperformancemustbetotalotsubstanéal.'l).Forexample,in SuntiseContitvlin Care
LLC v.W tiht,277 Va.148,155,671 S.E.2d 132,136 (2009),the VitgitliaSupreme Coutt
fo'
  und thatbecause the zesidents ffzeceived servicespursuantto the conénuing care services

conttactovetnearly foutsyears...Thetdalcourtcorrectlygranted Sunrise'sm oéon to sttike

the gresidentsjrescission clsim specifically because there had been partperfotmance ofthe
condntzing care serdcescontract.''

       H ere, as in R.K .Chevrolet,N orfolk Southezn pzovided at least a peppercorn of

consideradon by giving up its ability to bazgain over tlansponation rates that D rum m ond

could use on dem and.Evidence attdalestablished thatsuch a contractisunique in the coal

ttansportadon industryand wasextrem elyvaluableto D rum m ond.Further,asin Sunrise,the

cout't cannotrescind the contractbecause N orfolk Southern pardally perform ed under the

contract.Evidence attrialestabhshed thatN orfolk Southern stood ready to ship coalunder


                                            15
the tetm softhe conttactifD mlm m ond asked,m ade the zailinftastructute upgtadesthatthe

conttactrequited,including constructing and m aintnining roughly six m ilesof new track to

enable itto carry D m m m ond's coal,and teduced D rtzm m ond's shortfallfees for 2010 and

2016. Specifk ally, N orfolk Southern's infrasttucture upgrades gave D mlm m ond access to

interiozpow ezplantsby building and m aintaining roughly six m ilesofnew track,Trawyettack
                                                       .




(atriangularjunction)and threepassing sidingsbetween Columbiaand Charleston,South
Carolina- atIiingville,Row esville,and ltidgeville.''D ef.'sReply Bt.,ECF N o.359,at8.

      D m m m ondwouldhavethecourtzevertthepardesto atim ebefote (2-9337 wassigned.

H owever,thisisnotpossiblewhere N orfolk Southern patdally perform ed underthecontract.

Indeed,N orfolk Southern cannotrecoup the costsassociated with m aking the infrastructure

upgrades.BecauseN otfollqSouthern pattially perform ed underthecontractand thezew asno

failureofconsideraéon,rescission isnotan availablerem edy.A ccordingly,thecotutwilldeny

D mlm m ond'sm oéon in partasittelatesto rescinding thecontract.

                                           IV .

       For the reasons stated herein,the couzt D EN IE S N orfolk Southern's m oéon for

judgmentasamatterof1aw or,alternadvely,foranew trial,ECF343,andGRANTSinpart
Dtnlmmond'smoéon foz entry ofjudgment,ECF No.342,asitpertnins to excusing
D tnam m ond ftom any'futate pezform ance undez C-9337,including thepaym entofshortfall

feesfor2015and2016,andDEN IESin partD tnxmmond'smodon forentryofjudgm entas
itpettainsto zescinding C-9337 and D mlm m ond zecouping the shortfallfeesitpaid.
A n appropriate O rderwillbeentered.


                                        Entered: o > - aé - > m o

                                       /w/     .' J .                     '
                                        M i aelF.Uzbansld
                                        ChiefUnited StatesDisttictludge




                                   17
